Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 8 is/are rejected under 35 U.S.C. 102 as being anticipated by Morton US 20120040605

1. A method, comprising: 
determining, based on a quality level of information received not satisfying a threshold, a failure condition of an attempt to access, via a first network, a content item associated with a content source (Morton: fig. 4, 7 [0003, 0012-0013, 0029-0030, 0043] - If no content is received over the first transmission channel following the tuning, or the transmission quality of the content received over the first transmission channel is of insufficient quality, the client application 106 communicates (410) a content request message including the first transmission channel identifier (e.g., 99.2 FM) to a server computing device 110 over the communications network 104); 
determining an identifier associated with the content source (Morton: [0031-0034] fig. 6 - following receipt of the content request message, a server application 112 on the server computing device 110 processes the content request message to extract the first transmission channel identifier, and uses the extracted information to retrieve (602), from the data store of records, the record containing the first transmission channel identifier (e.g., 99.2 FM)); 
determining, based on the identifier and the failure condition, an alternate content source, wherein the alternate content source is associated with a second network (Morton: [0031-0034] - …..Once the selection of an alternate media station is made, the server application 112 initiates (604) a transmission of content for the alternate media station to the client computing device 102 over a transmission channel associated with the alternate media station (e.g., http://webserverex.com/station/WKR-FM.sub.--954.aspx for a web server 118) without requiring any further input to be received from the client computing device); and 
accessing, via the second network, the content item from the alternate content source (Morton: [0034] fig. 6 - the client application 106 provides on the display screen of the client computing device 102 a visual indicator (e.g., displaying the broadcast frequency and/or call letters of the alternate media station) that content is being received from the alternate media station). 

(Morton: fig. 1, 5-7). 

5. The method of claim 1, wherein the identifier is associated with at least one of a frequency or a network address for accessing the content item via the alternate content source (Morton: fig. 1, 5-7). 

6. The method of claim 1, wherein determining the alternate content source comprises retrieving a network address for accessing the content item from a second channel map, wherein the second channel map comprises associations between a plurality of network addresses and corresponding identifiers (Morton: fig. 1, 5-7). 

8. The method of claim 1, wherein the content source comprises content programming, and wherein the method further comprises causing output of the content programming without substantial interruption between determining the failure condition and accessing the content item from the alternate content source (Morton: [0011, 0043]). 

Claim(s) 2-3, 20 is/are rejected under 35 U.S.C. 102 as being unpatendable by Morton US 20120040605 in view of O'Hare US 20150006752

at least one of a content stream or stored content and wherein the quality level comprises at least one of a signal to noise ratio, a bit rate, an interference signal, or a content resolution (Morton: fig. 1, 5-7)
O'Hare further teaches wherein the first network comprises a quadrature amplitude modulation (QAM) network (O'Hare: [0053-0056]) in order to select replacement content based on one or more criteria
Thus, it would have been obvious to one ordinary skill in the art before effective filing date of the claim invention to include the above recited limitation into Morton’s invention in order to select replacement content based on one or more criteria ([0052]) as taught by O'Hare.

3. The method of claim 1, wherein the first network comprises a quadrature amplitude modulation (QAM) network and wherein the second network comprises a packet-switched network (Morton: [0031-0034]; O'Hare: [0053-0056]). 

20. The method of claim 16, further comprising: determining the failure condition associated with an attempt to access the content item via the second frequency associated with a network; determining, based on the failure condition, third identifier associated with the content
item; determining, based on the third identifier, an alternate content source, wherein the
alternate content source is associated with a third network; and accessing, via the third network, the content item from the alternate content source (Morton: [0031-0034]; O'Hare: fig. 4). 

Claim(s) 2, 7, 20 is/are rejected under 35 U.S.C. 102 as being unpatendable by Morton US 20120040605 in view of Bazata US 20150189376

2. The method of claim 1, wherein the content source comprises at least one of a content stream or stored content and wherein the quality level comprises at least one of a signal to noise ratio, a bit rate, an interference signal, or a content resolution (Morton: fig. 1, 5-7) 

Bazata further teaches signal to noise ratio, a bit rate, an interference signal, or a content resolution (Bazata: fig. 3, unit 310, fig. 4, unit 310-320 [0022]) in order make the user may view a lower resolution version of the requested media content instance while the higher resolution version is temporarily unavailable ([0022-0024]).
	Thus, it would have been obvious to one ordinary skill in the art before effective filing date of the claim invention to include the above recited limitation into Morton’s invention in order make the user may view a lower resolution version of the requested media content instance while the higher resolution version is temporarily unavailable ([0024]) as taught by Bazata.

7. The method of claim 1, wherein the content source is associated with high definition content and wherein the alternate content source is associated with standard definition content (Bazata: fig. 4, unit 310-320 [0022-0024]).

20. The method of claim 16, further comprising: determining the failure condition associated with an attempt to access the content item via the second frequency associated with a network; determining, based on the failure condition, third identifier associated with the content
item; determining, based on the third identifier, an alternate content source, wherein the
(Morton: [0031-0034]; Bazata: fig. 1, unit 125 [0007]). 

Regarding claims 9-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-8, where the difference used is a “method” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.


Response to Arguments
           Applicant's arguments filed on 11/16/21 have been fully considered but they are not persuasive.  
            Applicant Argument:
           Claims 1, 9, and 16 Morton does not teach, “determining, based on a quality level of information received not satisfying a threshold, a failure condition of an attempt to access, via a first network, a content item associated with a content source [and] determining, based on the identifier and the failure condition, an alternate content source, wherein the alternate content source is associated with a second network”.

Response to Arguments:
With respect to the above argument, Examiner would like to draw attention to that it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In addition, the Examiner would like to draw attention to (fig. 4 [0003, 0012-0013, 0029-0030, 0043]) of Morton, for example: If no content is received over the first transmission channel following the tuning, or the transmission quality of the content received over the first transmission channel is of insufficient quality, the client application 106 communicates (410) a content request message including the first transmission channel identifier (e.g., 99.2 FM) to a server computing device 110 over the communications network 104. (herein it’s considered same as determining, based on a quality level of information received not satisfying a threshold, a failure condition of an attempt to access, via a first network, a content item associated with a content source).
Furthermore, the Examiner would like to draw attention to (fig. 7, unit 704 [0043]) of Morton, for example, Referring to FIG. 7, in one example, a client computing device 702 is a tuner-free portable multifunction device that includes circuitry operable to convert signals received over a wired and/or wireless communications networks 704 (i.e., plurality networks) into audio signals suitable for output by speakers of the client computing device. Once launched, a client application 706 stored in a memory of the client computing device 702 may provide a visual representation of a simulated radio tuner interface (including packet switched transmission channel identifiers and optionally carrier wave transmission channel identifiers) through which a user selects a first packet switched transmission channel identifier. If content cannot be received from a first web server 716 over the first packet switched transmission channel (e.g., due to IP address blocking or a web server connection overload) or the transmission quality of the content received over the first packet switched transmission channel is poor (i.e., determining, based on a quality level of information received not satisfying a threshold, a failure condition of an attempt to access, via a first network, a content item associated with a content source), the client application 706 automatically substitutes the first packet switched transmission channel with another, e.g., a second packet switched transmission channel associated with a media station that shares similar characteristics (e.g., in terms of programming, language, genre classification, broadcast area) with the media station that is associated with the first packet switched transmission channel identifier, and initiates a reception of content from a second web server 718.  (herein it’s considered same as determining, based on a quality level of information received not satisfying a threshold, a failure condition of an attempt to access, via a first network, a content item associated with a content source [and] determining, based on the identifier and the failure condition, an alternate content source, wherein the alternate content source is associated with a second network).

Applicant Argument:
           Morton does not teach, “accessing, via the second network, the content item from the alternate content source”

Response to Arguments:
it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In addition, the Examiner would like to draw attention to (fig. 1, unit 104 [0019, 0029-0030, 0043]) of Morton, for example: referring to FIG. 1, in one example, a client computing device 102 is a portable multifunction device that includes a radio tuner (e.g., radio tuner circuitry) and associated circuitry operable to convert signals received over one or more communications networks 104 (i.e., first network & second network) into audio signals suitable for output by speakers of the client computing device. The communications networks 104 may use any of a plurality of wireless communications standards, protocols and technologies, including but not limited to Global System for Mobile Communications (GSM), Enhanced Data GSM Environment (EDGE), high-speed downlink packet access (HSDPA), wideband code division multiple access (W-CDMA), code division multiple access (CDMA), time division multiple access (TDMA), Bluetooth, Wireless Fidelity (Wi-Fi) (e.g., IEEE 802.11a, IEEE 802.11b, IEEE 802.11g and/or IEEE 802.11n), and Wi-MAX, or wired communication standards, protocols and technologies, including but not limited to digital subscriber line (DSL), Ethernet, cable, phone line, or power line.
Furthermore, the Examiner would like to draw attention to (fig. 7, unit 704 [0043]) of Morton, for example, Referring to FIG. 7, in one example, a client computing device 702 is a tuner-free portable multifunction device that includes circuitry operable to convert signals received over a wired and/or wireless communications networks 704 (i.e., plurality networks) into audio signals suitable for output by speakers of the client computing device. Once launched, a client application 706 stored in a memory of the client computing device 702 may provide a the client application 706 automatically substitutes the first packet switched transmission channel with another, e.g., a second packet switched transmission channel associated with a media station that shares similar characteristics (e.g., in terms of programming, language, genre classification, broadcast area) with the media station that is associated with the first packet switched transmission channel identifier, and initiates a reception of content from a second web server 718  (herein its considered same as the accessing, via the second network, the content item from the alternate content source).

Thus, for the above reason, the prior art meet the claim limitation.

The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 

           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in 
Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the Examiner directs the applicant to those responses above.

Remark: 
            In addition, an interview could expedite the prosecution.

Conclusion
            Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415